Exhibit 10.06

 



 

CONFIDENTIAL

 





CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Amendment #1 to IP LICENSE AGREEMENT

 



THIS AMENDMENT #1 TO THE IP LICENSE AGREEMENT (“First Amendment”) is made and
entered into as of March 21, 2016 (the “First Amendment Effective Date”) by and
between Amyris, Inc., having its principal place of business located at 5885
Hollis St, Suite 100, Emeryville, CA 94608 USA (“Amyris”), and Novvi LLC, a
Delaware limited liability corporation, having its place of business at 5885
Hollis Street, Suite 100, Emeryville, California 94608 (“Novvi LLC”).

 



WHEREAS, Amyris and Novvi LLC entered into that certain IP License Agreement on
March 26, 2013 (the “License Agreement”) whereby Amyris agreed to license, on
the terms and conditions set forth in the License Agreement, certain of its
intellectual property rights to Novvi LLC;

 

WHEREAS, such License Agreement was clarified by Novvi LLC, Total Amyris
BioSolutions B.V. (“TAB”), and Amyris in an Amended and Restated Letter
Agreement Containing Clarifications to the IP License Agreement dated November
30, 2013, which stated that certain By-Products would be sold only to Amyris or
TAB, and Novvi LLC would retain the ability to sell other By-Products to third
parties;

 

WHEREAS, pursuant to the terms and conditions of this First Amendment, the
Parties desire to amend the License Agreement to clarify that Novvi LLC may
offer for sale or sell its By-Products, including Diesel By-Products, for any
use excluding any use in or as (i) diesel fuel in the European Union and (ii)
jet fuel worldwide.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Parties agree as follows:

 

1.The Parties add the following new definition to Article 1 of the License
Agreement:

 

““European Union” means those countries that were members of the European Union
as the effective date of Amendment #1 to the IP License Agreement, which
countries are listed on Exhibit A to such amendment.”

 

2.Section 2.1(a)(ii) of the License Agreement is revised to provide in its
entirety as follows:

 

“(ii) subject to the limitations in Article 4 restricting the sale of
By-Products for use in or as (i) diesel fuel in the European Union and (ii) jet
fuel worldwide, a non-exclusive, worldwide, royalty-free, non-sublicensable, and
non-assignable license under Amyris Base Technology to offer for sale, sell, and
import any By-Products.”

 

For clarity, other than the specific changes to clause (ii) set forth above, the
remainder of Section 2.1(a) of the License Agreement, including clause (i) and
the two paragraphs immediately following the amended text above, remains as is
and is not deleted, modified, or amended hereby.

 

3.Article 4 of the License Agreement is hereby amended by deleting such Article
in its entirety and replacing it with the following new Article 4:

 

“ARTICLE 4

 

SALE OF BY-PRODUCTS

 

4.1       No Sale of By-Products as Diesel Fuel in the European Union. Novvi LLC
agrees that it shall not, at any time, offer for sale or sell any By-Products,
including, but not limited to, any farnesane or diesel-related By-Products
(“Diesel By-Products”), for use in or as diesel fuel in any of the European
Union.

 

4.2       No Sale of Jet Fuel By-Products except to Amyris; Amyris’s Obligation
to Purchase.

 

 Page 1 of 4 

 



(a)                 Novvi LLC agrees that it will not offer for sale or sell any
Jet Fuel By-Products to any person or entity except to Amyris as set forth in
this Section 4.2, and Amyris agrees that it will purchase all such Jet Fuel
By-Products. As used in this Section, “Jet Fuel By-Product” means a By-Product
(i) whose concentration of farnesane, partially hydrogenated farnesene or
farnesene, by volume, is at least [*] or greater; and (ii) that when blended
with petroleum-derived jet fuel, meets the ASTM D1655 and D7566 specifications
(or successors thereto) for use as a jet fuel.

 

(b)                 The purchase price payable by Amyris to Novvi LLC for each
liter of any Jet Fuel By-Product will be equal to the price per liter that
Amyris sells farnesene to Novvi LLC, in case such price is higher than [*] per
liter. If the per liter of farnesene price Amyris charges to Novvi LLC is below
[*] per liter, Amyris will purchase such Jet Fuel By-Product at the NYMEX ULSD
diesel one-month forward price.

 

(c)  In connection with the sale of any By-Products by Novvi LLC to a third
party, Novvi LLC shall require any such purchaser to agree in writing that (i)
such By-Products may not be used in or as diesel fuel in the European Union or
in or as jet fuels anywhere, and (ii) if any such By-Products are incorporated
into any diesel fuel outside the European Union, that such diesel fuels may not
be imported into any of the European Union.

 

(d)  Other than as set forth in this Section, Amyris has no obligation or rights
to purchase any By-Products from Novvi LLC.

 

4.3 No Other Limits on Novvi LLC. Other than as set forth in this Article 4,
Novvi LLC may, pursuant to its license in Section 2.1(a)(ii), freely offer for
sale, sell, and import its By-Products.

 

4.Capitalized terms used in this First Amendment shall have the same meaning as
defined in the License Agreement unless otherwise defined herein. Except as
specifically provided in this First Amendment, the terms and conditions of the
License Agreement shall remain in full force and effect. Together, the License
Agreement and this First Amendment constitute the entire agreement between the
Parties with respect to the subject matter, and supersede any and all prior
negotiations, representations, correspondence, understandings and agreements
with respect to the subject matter. To the extent of any conflict between the
License Agreement and this First Amendment, this First Amendment shall supersede
and govern. This First Amendment may be executed in counterparts, which together
shall constitute one document and be binding on all of the Parties.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



 Page 2 of 4 

 

 

IN WITNESS WHEREOF, and intending to be bound by the provisions hereof, the
Parties have caused this First Amendment to be executed personally or by their
duly authorized representatives, to be effective as of the First Amendment
Effective Date.

 



AMYRIS, INC.    NOVVI LLC               /s/ Nicholas Khadder   /s/ Jeffrey Brown
  By: Nicholas Khadder   By: Jeffrey Brown   Title: General Counsel   Title:
President & CEO                     /s/ John L. Carnahan         By: John L.
Carnahan         Title: Chief Operating Officer  



 

 

 

 

 

 

 

 

 

 

 

 



 Page 3 of 4 

 

 

Exhibit A

 

Definition of European Union

 

 

 

1.Austria



2.Belgium



3.Bulgaria



4.Croatia



5.Cyprus



6.Czech Republic



7.Denmark



8.Estonia



9.Finland



10.France



11.Germany



12.Greece



13.Hungary



14.Ireland



15.Italy



16.Latvia



17.Lithuania



18.Luxembourg



19.Malta



20.Netherlands



21.Poland



22.Portugal



23.Romania



24.Slovakia



25.Slovenia



26.Spain



27.Sweden



28.United Kingdom

 

 

 

 

 

Page 4 of 4



 

 

 



 